DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/25/2021 in which claims 1,17, and 18 are currently amended. By this amendment, claims 1-20 are still pending in the application.
With respect to newly added or amended claims, applicant is requested to point out support in the original disclosure for the new or amended claims, in accordance with MPEP §714.02, MPEP § 2163.04, and § 2163.06. 
Therefore the limitations of, “…wherein the second power storage device is connected to a second power storage parameter acquisition unit and a second regeneration permission upper limit setting unit…”, as recited in claim 1 and the limitations of, “…wherein the second power storage device is connected to a second power storage parameter acquisition unit and a second regeneration permission upper limit setting unit…”, as recited in claim 18 must be shown or the features canceled from the claims as Examiner could neither find the aforementioned limitations anywhere in the specifications upon performing a text search nor in the drawings particularly Fig. 1 of which applicant’s representative is referring to in his remarks on page 2. Additionally, the limitations of, “wherein the first power storage device is connected to the first power storage parameter acquisition unit and the first regeneration permission upper limit setting unit”, as recited in amended claim 17, must be shown and there is no support for these limitations in the entire specification nor in the figures as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of, “…wherein the second power storage device is connected to a second power storage parameter acquisition unit and a second regeneration permission upper limit setting unit…”, as recited in claim 1 and the limitations of, “…wherein the second power storage device is connected to a second power storage parameter acquisition unit and a second regeneration permission upper limit setting unit
Claims 2-17, 19 depend either directly or indirectly from claim 1 and thus are also rejected for the same reasons.
Amended claim 17 is further rejected due to the fact that the limitations of, “wherein the first power storage device is connected to the first power storage parameter acquisition unit and the first regeneration permission upper limit setting unit”, as recited in amended claim 17, must be shown and there is no support for these limitations in the entire specification nor in the figures as originally filed.
Claim 20 is also rejected for the same reasons due to its dependency from claim 18.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aso US 2010/0194318 in view of Lee et al., (Lee) US 2018/0354374.
Regarding claims 1 and 18: Aso discloses and shows in Figs. 1 and 6: A vehicle power supply system(100) comprising: a first motor generator(18) connected to a first wheel(front wheels)(see ¶[0023]) of a vehicle; a second motor generator(22) connected to a second wheel(rear wheels)(see ¶[0023]);  5a first circuit(see wires connection) to which a first power converter(16) that transfers power to and from the first motor generator(18) and a first power storage device(10) are connected(see ¶[0015]-[0020]); a second circuit(see wires connection) to which a second power converter(20) that transfers power to and from the second motor generator(22) and a second power storage device(12) are connected(see ¶[0015]-[0020]),  wherein the second power storage device is connected to a second power storage parameter acquisition unit and a second regeneration permission upper limit setting unit(not given any patentable weight absent a support and showing of the features in the specification and/or the drawings as originally filed); a voltage converter(14) that converts a voltage between the first circuit and the second circuit;  10a second power storage parameter (not given any patentable weight absent a showing or a previously recited of a first power storage parameter acquisition unit) that acquires a value of a second power storage parameter increasing in accordance with an amount of power storage of the second power storage device; and a charging and discharging control device(24)(see ¶[0017]-[0032]) that controls charging and discharging of the first and second power storage devices by operating the first and second power converters and the 15voltage converter, wherein the vehicle power supply system further comprises a second regeneration permission upper limit setting unit(lacks of antecedent basis as a first regeneration permission upper limit setting unit has not been previously defined or recited) that sets a second regeneration permission upper limit(lacks of antecedent basis as a first regeneration permission upper limit has not been previously defined or recited)  that is a threshold for the second power storage parameter, and the charging and discharging control device charges the second power storage device with 20second regenerative electric power that is power supplied from the second power converter to the second circuit in a case where the value of the second power storage parameter is equal to or less than the second regeneration permission upper limit during regenerative deceleration in which regenerative electric power generated by the first and second motor generators, and the charging and discharging control device prohibits the second power storage device from 25being charged and supplies at least a portion of the second regenerative electric power to the first power storage device through the voltage converter and the first circuit in a case where the value of the second power storage parameter is larger than the second regeneration permission upper limit(see ¶[0015]-[0026]).
Furthermore, Aso’s other embodiement as disclosed in Fig. 6 and paragraphs ¶[0061]-[0067]) discloses a first power storage unit (10), a second electric power storage supply (12), and (26). The third electric power supply (26) is preferably a secondary cell which can charge and discharge regenerated energy from a motor and an excessive electric power from the first electric power supply (10). The third electric power supply (26) is configured in such a manner that the output power is controllable according to a control signal from the control circuit (24). The third electric power supply (26) is provided with a voltage sensor, an electric current sensor, or the like. These sensors measure power output from the third electric power supply (26), and a measurement signal is output into the control circuit (24)(see ¶[0062]).
Therefore these sensors are construed as power storage parameter acquisition unit.
Aso discloses all the claimed invention except for the first power supply being a fuel cell(see Aso; ¶[0016]) and not a first battery.
However, Lee discloses and shows in Fig. 6, factual evidence of the use of dual voltage battery system for vehicles using a first battery(110) for front wheels and a second battery(130) for rear wheels.
Aso and Lee are analogous art in vehicle power supply control system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dual battery power system of Lee into Aso’s vehicle power supply system since it was a known technique in the art. Having a dual battery for front and rear wheel will allow a redundant source of supply by charging one battery with a high-voltage quick charger provided while the other battery that is not connected to the quick charger is charged by the bidirectional converter and thereby ensuring charging of both batteries, as per the teachings of Lee(see ¶[0048]-[0049]).
Accordingly claim 1 would have been obvious.
Regarding claim 2, the combination of Aso and Lee discloses all the claimed invention as set forth and discussed above in claim 1. Aso further discloses, wherein a vehicle accessory that is an electrical load is connected to the second circuit, and -69-File:86059usfthe charging and discharging control device(24) drives the vehicle accessory with the second regenerative electric power(as discussed in ¶[0050],[0066]), and supplies second surplus regenerative electric power to the first power storage device through the voltage converter and the first circuit, wherein the second surplus regenerative electric power is obtained by excluding power required in the vehicle 5accessory from the second regenerative electric power.
Regarding claim 3, the combination of Aso and Lee discloses all the claimed invention as set forth and discussed above in claim 1 discloses, wherein the first power storage device(10) is lower in output weight density(as is known for a backup energy supply) and is higher in energy weight density(as is known for a high capacity battery) than the second power storage device(12).
Regarding claim 4, the combination of Aso and Lee discloses all the claimed invention as set forth and discussed above in claim 2. Aso further discloses wherein the first power storage device is lower in output weight density and is higher in energy weight density than the second power storage device.
Regarding claim 5, the combination of Aso and Lee discloses all the claimed invention as set forth and discussed above in claim 1, Aso further discloses, wherein the first wheel is a rear wheel and the second wheel is a front wheel, and during the regenerative deceleration, the charging and discharging control device operates the first and second power converters so that the second regenerative electric power becomes larger than first regenerative electric power that 
Regarding claim 6, the combination of Aso and Lee discloses all the claimed invention as set forth and discussed above in claim 2. The combination further discloses, wherein the first wheel is a rear wheel and the second wheel is a front wheel, and during the regenerative deceleration, the charging and discharging control device operates 25the first and second power converters so that the second regenerative electric power becomes larger than first regenerative electric power that is power supplied from the first power converter to the first circuit during the regenerative deceleration(note-wheels can be used interchangeably).  
Regarding claim 7, the combination of Aso and Lee discloses the claimed invention as set forth and discussed above in claim 3. The combination further discloses, 30wherein the first wheel is a rear wheel and the second wheel is a front wheel, and during the regenerative deceleration, the charging and discharging control device operates -70-File:86059usf the first and second power converters so that the second regenerative electric power becomes larger than first regenerative electric power that is power supplied from the first power converter to the first circuit during the regenerative deceleration(note-wheels can be used interchangeably).
Regarding claim 8, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed above in claim 1. The combination discloses, further comprising a second regenerable electric power acquisition unit that acquires second regenerable electric power that is an upper limit for regenerative electric power supplied to the second power storage device during the regenerative deceleration, wherein, in a case where the value of the second power storage parameter is equal to or less 10than the second regeneration permission upper limit and the second regenerative electric power is larger than the second regenerable electric 
Regarding claim 8, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed above in claim 2. The combination discloses further comprising a second regenerable electric power acquisition unit that acquires second regenerable electric power that is 20an upper limit for regenerative electric power supplied to the second power storage device during the regenerative deceleration, wherein, in a case where the value of the second power storage parameter is equal to or less than the second regeneration permission upper limit and the second regenerative electric power is larger than the second regenerable electric power during the regenerative deceleration, the 25charging and discharging control device charges the second power storage device with the second regenerative electric power, and supplies second surplus regenerative electric power to the first circuit through the voltage converter, wherein the second surplus regenerative electric power is obtained by excluding the second regenerable electric power from the second regenerative electric power(note- no patentable weigh given as it is not clear what is considered a first or second regenerable electric power acquisition units).  Furthermore, Aso discloses sensors that are construed to meet these limitations since these sensors measure power output from the third electric power supply (26), and a measurement signal is output into the control circuit (24)(see ¶[0062])
Regarding claim 10, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 3. Aso discloses, further comprising a second -71-File:86059usf (12) during the regenerative deceleration, wherein, in a case where the value of the second power storage parameter(12) is equal to or less 5than the second regeneration permission upper limit and the second regenerative electric power is larger than the second regenerable electric power during the regenerative deceleration, the charging and discharging control device(24) charges the second power storage device(12) with the second regenerative electric power, and supplies second surplus regenerative electric power to the first circuit through the voltage converter(14), wherein the second surplus regenerative electric power is 10obtained by excluding the second regenerable electric power from the second regenerative electric power(note- no patentable weigh given as it is not clear what is considered a first or second regenerable electric power acquisition units).  Furthermore, Aso discloses sensors that are construed to meet these limitations since these sensors measure power output from the third electric power supply (26), and a measurement signal is output into the control circuit (24)(see ¶[0062])
Regarding claim 11, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 5. Aso discloses, further comprising a second regenerable electric power acquisition unit that acquires second regenerable electric power that is 15an upper limit for regenerative electric power supplied to the second power storage device(12) during the regenerative deceleration, wherein, in a case where the value of the second power storage parameter is equal to or less than the second regeneration permission upper limit and the second regenerative electric power is larger than the second regenerable electric power during the regenerative deceleration, the 20charging and discharging control device(24) charges the second power storage device with the second regenerative electric power, and supplies second (note- no patentable weigh given as it is not clear what is considered a first or second regenerable electric power acquisition units).  Furthermore, Aso discloses sensors that are construed to meet these limitations since these sensors measure power output from the third electric power supply (26), and a measurement signal is output into the control circuit (24)(see ¶[0062]).
Regarding claim 12, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 1. Aso discloses, wherein the second regeneration permission upper limit setting unit changes the second regeneration permission upper limit based on a state of the first power storage device(10) (note- Aso discloses sensors that are construed to meet these limitations since these sensors measure power output from the third electric power supply (26), and a measurement signal is output into the control circuit (24)(see ¶[0062]).  
30 Regarding claim 13, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 2. Aso discloses, wherein the second regeneration permission upper limit setting unit(not given any patentable weight absent a showing or support into the specification and drawings as originally filed) changes the second -72-File:86059usf regeneration permission upper limit based on a state of the first power storage device(10).  
Regarding claim 14, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 3. Aso discloses, wherein the second regeneration permission upper limit setting unit(not given any patentable weight absent a showing or support into the specification and drawings as originally filed) changes the second 5regeneration permission upper limit based on a state of the first power storage device(10).  
Regarding claim 15, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 5. Aso discloses, wherein the second regeneration permission upper limit setting unit(not given any patentable weight absent a showing or support into the specification and drawings as originally filed) changes the second regeneration permission upper limit based on a state of the first power storage device(10).  
Regarding claim 16, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 8. Aso discloses, wherein the second regeneration permission upper limit setting unit(not given any patentable weight absent a showing or support into the specification and drawings as originally filed) changes the second regeneration permission upper limit based on a state of the first power storage device(10).  
15 Regarding claim 17, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 12. Aso discloses, further comprising: a first power storage parameter acquisition unit that acquires a value of a first power storage parameter increasing in accordance with an amount of power storage of the first power storage device; and a first regeneration permission upper limit setting unit that sets a first regeneration 20permission upper limit that is a threshold for the first power storage parameter, wherein the first power storage device is connected to the first power storage parameter acquisition unit and the first regeneration permission upper limit setting unit(not given any patentable weight absent a showing or support into the specification and drawings as originally filed), wherein, in a case where the value of the first power storage parameter is larger than the first regeneration permission upper limit, the second regeneration permission upper limit setting unit makes the (sensors that are construed to meet these limitations since these sensors measure power output from the third electric power supply (26), and a measurement signal is output into the control circuit (24)(see ¶[0062])).  
30 Regarding claim 18, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 12. Aso discloses, wherein the second regeneration permission upper limit setting unit(not given any patentable weight absent a showing or support into the specification and drawings as originally filed) sets the second -73-File:86059usf regeneration permission upper limit as a value of one of a predetermined first threshold and a second threshold larger than the first threshold, and during the regenerative deceleration, the second regeneration permission upper limit setting unit(not given any patentable weight absent a showing or support into the specification and drawings as originally filed) sets the second regeneration permission upper limit as the first threshold in a case where the 5value of the second power storage parameter is equal to or less than the first threshold and sets the second regeneration permission upper limit as a value of any of the first threshold and the second threshold based on the state of the first power storage device in a case where the value of the second power storage parameter is larger than the first threshold and equal to or less than the second threshold(¶[0051]-[0052],[0056]-[0057])
Regarding claim 19, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 17. Aso discloses, wherein the second regeneration permission upper limit setting unit sets the second regeneration permission upper limit as a value of one of a predetermined first threshold and a second threshold larger than the first threshold, and  15during the regenerative deceleration, the second regeneration permission upper limit setting unit sets the second regeneration permission upper limit as the first threshold in a case where the value of the second power storage parameter is equal to or less than the first threshold and sets the second regeneration permission upper limit as a value of any of the first threshold and the second threshold based on the state of the first power storage device in a case where the value of 20the second power storage parameter is larger than the first threshold and equal to or less than the second threshold(¶[0051]-[0052],[0056]-[0057]).
Regarding claim 20, the combination of Aso in view of Lee discloses all the claimed invention as set forth and discussed in claim 18. Aso discloses further comprising a first regenerable electric power acquisition unit that acquires first regenerable electric power that is an 25upper limit for regenerative electric power supplied to the first power storage device during the regenerative deceleration, wherein the second regeneration permission upper limit setting unit (not given any patentable weight absent a showing or support into the specification and drawings as originally filed) sets the second regeneration permission upper limit as the second threshold in a case where the value of the second power storage parameter is larger than the first threshold and equal to or less than the 30second threshold during the regenerative deceleration, and required regenerative electric power is larger than the first regenerable electric power(¶[0051]-[0052],[0056]-[0057]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/368,883 (reference application), over claims 1-20 of copending Application No. 16/367,272, over claims 1-17 of copending Application No. 16/367,255, over claims 1-20 of copending Application No. 16/368,890; over claims 1-16 of copending Application No. 16/367,260 and over claims 1-10 of Copending Application No. 16/368,885. Although the claims at issue are not identical, they are not patentably distinct from each other because these inventions are directed to the same 
inventive concept and they all recite circuitry comprising among other features:
a first motor generator,  a second motor generator, a first circuit, a first power storage device, a second circuit, a second power storage device, a voltage converter and a charging and discharging control device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. Applicant’s representative argues on page 2 in his remark that:
From Fig. 1, it is understood that second battery B2 is connected to second battery sensor 82 and the ECU 7, wherein the ECU 7 includes the driving state determination unit 71
Examiner respectfully disagrees and submits that in as much as Fig. 1 shows the battery B2 connected to second battery sensor 82 and the ECU 7, wherein the ECU 7 includes the driving state determination unit 71 as shown in Fig. 3, both Figs. 1 and 3 and the specification as originally filed do not disclose anywhere the limitations of, “wherein the first power storage device is connected to the first power storage parameter acquisition unit and the first regeneration permission upper limit setting unit”, as recited in amended claim 17 and that of the limitations of, “…wherein the second power storage device is connected to a second power storage parameter acquisition unit and a second regeneration permission upper limit setting unit…”, as recited in claims 1 and 18.
Applicant’s representative further argues in page 4 of his remarks that:
However, there is no disclosure related to setting the second regeneration permission upper limit being found.
Examiner agreed. However due to the lack of support for the aforementioned limitations not shown or given, no patentable weight is given.
Applicant’s representative further argues that Aso fails to disclose the feature of claim 18, where the first and second thresholds are for the second regeneration permission upper limit. 
While Examiner agrees to the above assertion, it would have been obvious to try in having both WAB1 and WAB2 to be set for the second regeneration permission upper limit in order to improve the accuracy of the measurement and determination. Additionally, When a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious and If a technique has been used to improve one device, and a Person of Ordinary Skill in the Art 
Therefore rejections have been maintained where arguments were found not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 24, 2021